DETAILED ACTION
Election/Restrictions
Claim 1 (subject to examiner’s amendment) is allowable. Claims 13-14 and 16-17, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I, II, and III, as set forth in the Office action mailed on 1/14/2022, is hereby withdrawn and claims 13-14 and 16-17 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with MARK MASTERSON on 8/5/2022. The application has been amended as follows: 

Cancel claim 18.
Amend claim 1 line 8-13 as follows:
a housing configured to be mounted on the drone vehicle with  a removable container of pressurized wash liquid suitable for cleaning camera lenses and said controller disposed interiorly of said housing; 
a luer-lock connector inside the housing configured to engage with a releasably engageable fluid tight connector of [[a]] the removable container  in a turn motion, wherein said removable container is an aerosol container that has a liquid storage capacity in the range of 5 ml to 100 ml;
Amend claim 12 as follows:
The kit of claim 1 further comprising tubing and connections configured to conduct said pressurized wash liquid from said removable container to said nozzle.
Amend claim 13 as follows:
A camera lens wash system for selectively cleaning a lens of a camera on a drone, said system is assembled from the kit of claim 1.

Amend claim 16 as follows:
A method of selectively clean a lens of a drone while airborne, said method comprising the steps of: 
providing a camera lens wash system assembled from the kit of claim 1;
transmitting a command signal from a ground location to the drone; 
receiving said command signal at said drone and releasing a pressurized wash liquid from the removable container;  
conducting said pressurized wash liquid to [[a spray]] the nozzle; and 
issuing [[a]] the defined spray pattern of said pressurized wash liquid from said [[spray]] nozzle transversely across the lens of the drone.
Amend claim 17 as follows:
The method of claim 16 wherein said [[spray]] nozzle is a fluidic oscillator [[spray]] nozzle, said method including the further step of issuing said defined spray pattern as a pattern of droplets derived from a breaking up of an oscillating jet of the pressurized wash liquid.  

Allowable Subject Matter
Claims 1, 4-6, 8-9, 11-14, and 16-17 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or suggest the subject matter of claim 1, an independent claim. The most relevant prior art references are MANAOIS, LAYTON, WU, and COOPER. MANAOIS teaches a camera lens wash system comprising an actuator, a controller, a container of pressurized wash liquid, a nozzle, and a housing. LAYTON teaches that it’s known to mount a camera cleaning system on a drone. WU teaches the container can have a volume that falls within the recited range of 5-100 mL. COOPER teaches that it’s known to provide a camera cleaning system as a retrofit kit for aftermarket installation. But the prior art does not teach or fairly suggest the specific combination of structures recited in the claim: the housing is for mounting to the drone; the interior of the housing has a luer-type connector; the container is a removable aerosol container having a releaseably engageable fluid tight connector for coupling with that luer-type connector.
An updated search was performed but did not yield any additional relevant prior art documents. No other prior art that anticipates or suggests fairly the instant claims has been located as of the date of this Action. Therefore, Claims 1, 4-6, 8-9, 11-14, and 16-17 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422. The examiner can normally be reached M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.Z.Z./Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714